IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2001-CT-01845-SCT

DEPARTMENT OF HUMAN SERVICES, STATE OF
MISSISSIPPI
v.

RONALD MARSHALL

                               ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                           8/8/2001
TRIAL JUDGE:                                HON. J. LARRY BUFFINGTON
COURT FROM WHICH APPEALED:                  SMITH COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                    DARRELL BAUGHN
                                            DEBORAH DARDEN KENNEDY
ATTORNEYS FOR APPELLEE:                     LYNN HUGHES SOREY
                                            STANLEY ALEX SOREY
NATURE OF THE CASE:                         CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                AFFIRMED IN PART; REVERSED AND
                                            REMANDED IN PART - 11/13/2003
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       WALLER, JUSTICE, FOR THE COURT:

¶1.    We granted the Department of Human Services' petition for writ of certiorari to address

the issue of whether a son's conduct was such a clear and extreme abandonment of the parent-

child relationship that the father was entitled to termination of his child support obligations.

The Court of Appeals affirmed the chancellor's finding that there was a breakdown in the

parent-child relationship caused in part by son's mother and grandmother. Miss. Dep't of

Human Servs. v. Marshall, 2003 WL 1813824 (Miss. Ct. App. April 8, 2003).                 After
consideration, we reverse the judgments of the Court of Appeals and the chancery court and

remand to the chancery court for further proceedings.

                                           FACTS

¶2.   This statement is taken from the opinion of the Court of Appeals in this case:

      Ronald Marshall (Ron) and Anita Dawn Collins (Dawn) were married in
      Alabama on August 20, 1984. One child was born to the marriage on June
      8, 1986, Ronald Marshall, Jr. (Ronnie). Ron and Dawn separated after
      four years of marriage while the couple resided in Baltimore, Maryland.
      Dawn and Ronnie returned to Alabama, and Ron relocated to California.
      On or about October 27, 1989, Ron filed a petition for divorce from
      Dawn in Los Angeles County, California, and in the divorce petition, it
      was noted that child support was to be awarded to Dawn. However, the
      final judgment of divorce made no mention of Ronnie or the matters of
      child support, custody, and visitation.

      On September 11, 1990, before the divorce was finalized, Dawn, who
      was now living in Smith County, Mississippi with her mother, Sybol
      Anding a/k/a Johnnie Anding, signed an affidavit giving Sybol temporary
      custody of Ronnie. Dawn affirmed that she was giving Sybol temporary
      custody of Ronnie until she could "more adequately and properly"
      provide for Ronnie. Sybol sought the assistance of DHS in acquiring
      child support for Ronnie.

      As a result of Sybol's request for assistance, the State of Mississippi, by
      and through DHS on May 12, 1993, initiated a Uniform Reciprocal
      Enforcement and Support Act (URESA) request that California establish
      a child support order requiring Ron to provide medical coverage for
      Ronnie and pay child support to Sybol for Ronnie. On June 12, 1996, a
      California court ordered Ron to pay $622 monthly in child support. The
      boilerplate order stated that the matters were uncontested because Ron,
      the defendant, made no appearance in the court.

      On May 25, 1999, Ron filed, in the Chancery Court of Smith County,
      Mississippi, a motion for modification of child custody and for
      modification of child support, along with a petition to reconsider child
      support. As a result of these filings, the chancery court appointed a
      guardian ad litem for Ronnie.




                                              2
In the motion and petition, Ron stated that he was a resident of Virginia
and that he was seeking modification of the child custody order and
requesting that he receive primary physical custody of Ronnie. Ron also
sought to have child support arrearage reduced and/or terminated due to
the fact that he was unable to locate, call, or visit with Ronnie.

Upon the hearing of Ron's motion and petition, the court found that Ron
had a duty to support Ronnie. On August 19, 1999, a temporary order was
filed granting Sybol temporary custody of Ronnie. The chancellor found
that Ron did not know Ronnie's physical location until March 1998. The
temporary order also gave Ron reasonable visitation with Ronnie and set
the amount for child support at $583 per month. The issue of arrearage
was reserved by the chancellor for a later determination.

Ron visited Ronnie on two occasions after re-establishing contact with
his son. The first visit was a one-day visit in the summer of 1999, and
Ron described it as a great time. However, the second visit, in the
summer of 2000, was much different. That visit lasted a little over two
days and was described by Ron as not so great.

Due to the disdain Ronnie exhibited toward Ron during the second visit,
Ron filed a motion for psychological evaluation, citing the reason for
such being Ronnie's "behavior exhibited during the scheduled visitation
with his father." The court entered an order for psychological evaluation.

After the evaluation was completed, the chancellor held a hearing in
which he determined a substantial and material change in circumstances
had occurred between Ron and Ronnie and "as a result of said material
change in circumstances there [had] been a break down [sic] in the
relationship between" them. The chancellor went on to state "[t]his break
down [sic] was caused partially as a result of the father moving off and
not having contact with his child, even though this court understands that
he made attempts to find the child, but also because of the actions of the
mother and grandmother with this child." Because of this breakdown, the
chancellor suspended all visitation and all child support obligations of
Ron. As to the issue of back child support, the court stated, "the
Department of Human Services of Smith County, MS, shall enter into an
order with Mr. Marshall to collect any child support payments that are
due for the benefit of the minor child."

As already observed, DHS has appealed the suspension of the child
support payments, and Ron has cross-appealed the order of child support
arrearage and child custody. There is no evidence in the record of DHS


                                       3
         entering into an order as mandated by the court regarding the alleged
         child support arrearage. The chancellor later entered a judgment of child
         support arrearage, ordering Ron to pay the amount of $22,000.

Id. at *1-2. The Court of Appeals affirmed on direct and cross appeal. It found that the

chancellor did not err in finding the relationship between Ronald and Ronnie had deteriorated

to the extent that Ronald should not have to pay child support for the present time. Id. at * 3

(¶ 17). It further found that Ronnie should not be penalized for the conduct of his parents, and

it affirmed Ronald's past due child support. Id. at ¶ 20.


                                  STANDARD OF REVIEW

¶3.      This Court employs a limited standard of review when reviewing a chancellor's

decision. Miss. Dep't of Human Servs. v. Shelby, 802 So. 2d 89, 92 (Miss. 2001). We will

not disturb a chancellor's findings unless the court was manifestly wrong, abused its discretion

or applied an erroneous legal standard. Sandlin v. Sandlin, 699 So. 2d 1198, 1203 (Miss.

1997).

                                         DISCUSSION

                WHETHER THE CHANCELLOR ERRED IN APPLYING
                           THE CALDWELL TEST?

¶4.      The Department argues that Ronnie has done nothing under the authority of Caldwell

v. Caldwell, 579 So. 2d 543 (Miss. 1991), to forfeit his right to child support. In Caldwell,

we stated a child that has a strained relationship with the non-custodial parent should not be

in danger of having his support reduced. Id. "The amount of money that the non custodial

parent is required to pay for the support of his minor children should not be determined by the



                                                4
amount of love the children show toward that parent." Id. at 548, quoting Holston v. Holston

473 A.2d 459, 463 (Md. Ct. Spec. App. 1984). However, a minor child as young as fifteen

years old could forfeit his support from the non-custodial parent through his actions toward

that parent, but those actions must be clear and extreme. Caldwell, 579 So. 2d at 548.

¶5.    In Caldwell, the father argued that his fifteen-year-old son had abandoned the father-son

relationship and disliked his father so severely that he was no longer entitled to child support.

Id. at 548. The child admitted that he felt hostility toward his father but he was attending

counseling and trying to improve the relationship. Id. This Court found that this was not the

type of clear and extreme conduct that would cause a child to forfeit his support. Id. We also

noted that a child could be expected to harbor some bitterness toward his father when the

father tries to sell the son's home and attempts to terminate all support. Id. at 550.   The Court

of Appeals has found a child's conduct sufficiently clear and extreme to forfeit her support

from her father in Roberts v. Brown, 805 So. 2d 649 (Miss. Ct. App. 2002). In Roberts, the

court held that the daughter abandoned the parent-child relationship when she falsely accused

her father of raping her and refused to visit him. The father was acquitted of the rape charge.

Id. at 651. The daughter testified at the modification hearing that she did not love her father,

did not want to visit or communicate with him, would not visit him, and did not desire to have

a personal relationship with him. Id. at 650. The Court of Appeals found that the child's

abandonment of the relationship coupled with the rape accusation was the type of clear and

extreme conduct envisioned by Caldwell. Id. at 653.




                                               5
¶6.       In the present case, the guardian ad litem appointed for Ronnie testified that Ronnie did

not know his father and was reluctant to get to know him because he was unfamiliar with him.

The guardian ad litem also stated that Ronnie might have felt that he was being disloyal to his

grandmother when he spent time with his father and that he might have been afraid that his

father would take him away from the only parent he has ever known. The guardian ad litem also

testified that it was in Ronnie's best interest to develop a meaningful relationship with his

father.

¶7.       Ronnie's conduct toward his father does not rise to the level of conduct required to

forfeit his support. Ronald visited Ronnie twice after reestablishing contact with him. On the

second visit, Ronnie would not converse with his father and when he did, he stated that he

wanted to go home. One bad visit between a son that has seen his father twice after many years

apart does not rise to the level of clear and extreme conduct envisioned by Caldwell. It is only

reasonable that Ronnie would harbor some resentment against his father. Ronnie's conduct is

similar to the child's conduct in Caldwell and is clearly not as extreme as the child's conduct

in Roberts.




                                          CONCLUSION

¶8.       To allow a father to terminate his obligations to his child after one unpleasant visit is

rewarding the father for not taking an active role in his child's life. As we noted in Caldwell,

it is to be expected that there will be some unpleasantness coming from a child who has had

no relationship with his father and when the father has been behind in his child support

                                                  6
payments. The chancellor erred in finding Ronnie's conduct was sufficiently clear and extreme

to forfeit his right to support from Ronald. Likewise, the Court of Appeals erred in affirming

the chancellor's findings and judgment terminating Ronald's child support obligations.

¶9.    The Court of Appeals also affirmed the chancellor's judgment against Ronald for past

due child support. We affirm the Court of Appeals in finding that the chancellor was not

manifestly in error in awarding child support arrearage.

¶10.   AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

     PITTMAN, C.J., SMITH, P.J., COBB, EASLEY AND CARLSON, JJ., CONCUR.
GRAVES, J., CONCURS IN RESULT ONLY. McRAE, P.J., DISSENTS WITHOUT
SEPARATE WRITTEN OPINION. DIAZ, J., NOT PARTICIPATING.




                                              7